       Case
        Case1:20-cv-05583-AKH
             1:20-cv-05583-AKH Document
                                Document123-2
                                         124 Filed
                                              Filed12/14/20
                                                    12/09/20 Page
                                                              Page11ofof11




                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF NEW YORK



STATE OF NEW YORK, et al.,

                Plaintiffs,

                              v.                       Case No. 1:20-cv-5583 (AKH)

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES, et al.,

                 Defendants.




                                          ORDER

       Upon consideration of the Consent Motion for Leave to File Amicus Brief of the

American College of Obstetricians and Gynecologists, the American Academy of Nursing, the

American Academy of Pediatrics, the American College of Physicians, the American Medical

Association, the American Osteopathic Association, the American Psychiatric Association, the

American Public Health Association, the National Association of Nurse Practitioners in

Women’s Health, the North American Society for Pediatric and Adolescent Gynecology, the

Society of Family Planning, the Society for Maternal-Fetal Medicine, and the Society of

OB/GYN Hospitalists as Amici Curiae Supporting Plaintiffs, it is HEREBY ORDERED that the

Motion for Leave to File is granted.
                                                     /s/ Alvin K. Hellerstein
Dated: _____December 14, 2020____
                                                    The Honorable Alvin K. Hellerstein
                                                    United States District Judge
